Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims with limitations “model trained by supervised machine learning” which overcomes the current references cited as well as the references found in the updated prior art search and further consideration.  The limitations model trained by supervised machine learning is interpreted as “ [0062] In the embodiment described previously with reference to Fig. 9, the feature is represented in the respective scene representations of plurality 610 of frames of video 600 presented via the user interface at step 502. In one such embodiment, presentation 900 further includes a presentation 912 or a presentation 922 (or both) via the user interface, the presentation including a request to estimate a driver awareness of the feature based on video 600 (e.g., plurality 610 of frames) and on the respective gaze representation for each of the frames presented via the user interface. 
[0063] The request to estimate the driver awareness could include a request to estimate whether the driver was aware of the feature during at least part of the time period over which the scene is represented in the video presented via the user interface.” This is what is meant by supervised machine learning, a user getting for example fig. 8 displayed and predicting the gaze. In the interview with applicant’s representative it was agreed that this is what it was meant by model trained by supervised machine learning, meaning a manual way to display and train the system with an actual human predicting and adjusting the gaze representations to manually train it. The prior art in the area of neural networks and machine learning usually provides automatic guide lands and the point is for it to learn by itself instead of manually with a separate user.  An example of this is Zhu (US 2021/0263157)
“¶[0050] In some embodiments, perception data labeling module 308 may use detected objects and metadata on the detected objects from perception module 302 as ground truth to label data from a low-end LIDAR. The labeled data may be used to train a set of rules, algorithms, and/or predictive models of a deep learning neural network of perception module 302. The trained set of rules, algorithms, and/or predictive models may be used by perception module 302 to detect objects in the environment of the autonomous vehicle based on data captured by the low-end LIDAR.” In which previously labeled things are used to train the neural network. However, manual personal update gaze information presented to person to help the system learn was not found in the prior art as presented by the applicants. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/